Citation Nr: 0504175	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-19 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a bilateral foot 
disability, to include plantar warts.

5.  Entitlement to service connection for a respiratory 
disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a psychiatric 
disability.




REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to March 1985 
and the character of his discharge from military service was 
Under Honorable Conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claims 
of entitlement to service connection for orthopedic 
disabilities of his right wrist, low back, both knees and 
both feet; disabilities of his respiratory system and 
cardiovascular system, claimed as hypertension; and an 
acquired psychiatric disorder.


FINDINGS OF FACT

1.  A chronic right wrist disability is not shown by the 
evidence of record to be related to the veteran's military 
service, or to any incident therein.  

2.  A chronic low back disability is not shown by the 
evidence of record to be related to the veteran's military 
service, or to any incident therein. 

3.  A bilateral knee disability is not shown by the evidence 
of record to be related to the veteran's military service, or 
to any incident therein. 

4.  Current bilateral plantar warts are shown by competent 
medical evidence to be related to the veteran's military 
service.

5.  A chronic respiratory is not shown by the evidence of 
record to be related to the veteran's military service, or to 
any incident therein. 

6.  Hypertension is not shown by the evidence of record to be 
related to the veteran's military service, or to any incident 
therein. 

7.  A psychiatric disability is not shown by the evidence of 
record to be related to the veteran's military service, or to 
any incident therein. 


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by, active military service.  38 U.S.C.A. § 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A low back disability was not incurred in or aggravated 
by, active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  A bilateral knee disability was not incurred in or 
aggravated by, active military service.  38 U.S.C.A. § 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Plantar warts were incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  Hypertension was not incurred in or aggravated by, active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

6.  A psychiatric disability was not incurred in or 
aggravated by, active military service.  38 U.S.C.A. § 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in October 2001, in which it provided 
the veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the 
claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  He 
has also been provided with medical examinations in 2001 and 
2003, in which nexus opinions addressing the issues on appeal 
have been obtained and associated with the evidence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.


Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Moreover, in the 
case of arthritis and hypertension, service connection may be 
granted if such diseases are manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 38 C.F.R. §§ 3.307, 3.309.

With chronic disability or disease shown as such in service, 
or within the presumptive period under the provisions of 
38 C.F.R. § 3.307, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any reading of elevated blood pressure, any 
abnormality of heart or lung action, or any psychiatric 
counseling in service will permit service connection for a 
chronic musculoskeletal or neurological disability, 
cardiovascular disease, pulmonary disease, or a psychiatric 
disorder, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service, or in the presumptive period, 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge from active 
duty when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id. 


Entitlement to service connection for a right wrist 
disability.

The veteran's service medical records show no treatment for 
any complaints pertaining to his right wrist.  Although he 
complained of a swollen and painful right wrist on separation 
examination in January 1985, his upper extremities were noted 
to be normal on clinical examination.  Post-service medical 
evidence shows normal findings on x-ray of his right wrist 
during VA examination in December 2001.  On VA examination in 
September 2003, a right wrist strain was diagnosed.  However, 
the VA physician who examined him expressed the opinion that 
the right wrist disability was unrelated to military service 
following review of the veteran's service medical records.  
The Board may not substitute its own medical conclusion over 
the conclusions made by physicians, psychologists, and social 
workers who actually examined the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In view of the absence of 
any medical evidence of a nexus between the veteran's current 
right wrist disorder and his period of service, service 
connection for a right wrist disability is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to service connection for a low back disability.

The veteran's service medical records show that he was 
treated for complaints of acute low back pain on several 
occasions during service in 1983.  The veteran complained of 
recurrent low back pain on his separation examination in 
January 1985; however, his spine was normal on clinical 
evaluation.  Post-service medical records show that on VA 
examination in December 2001, the examining physician found 
the veteran's spine was substantially normal and apart from 
being obese, the physician could not present a diagnosis that 
could account for the veteran's subjective complaints of low 
back pain.  However, very minimal anterior wedging at his L1 
vertebra was noted in subsequent x-rays.  Later, on 
examination in September 2003, the diagnosis was chronic 
lumbar strain.  Following a review of the veteran's service 
medical records, the examiner opined that the chronic lumbar 
strain was unrelated to military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board must consider 
only independent medical evidence to support findings and is 
not free to substitute its own judgment for that of such an 
expert).  In view of the absence of any competent evidence of 
a nexus between the veteran's low back disability and his 
period of service, service connection for a low back disorder 
is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a bilateral knee 
disability.

The veteran's service medical records show no treatment for 
any complaints pertaining to either knee.  His lower 
extremities were noted to be normal on separation examination 
in January 1985.  Post-service medical evidence shows 
essentially normal findings on x-ray studies of both knees 
during a VA examination in December 2001.  On VA examination 
in September 2003, bilateral chondromalacia of the knees was 
diagnosed.  The VA examiner concluded that this bilateral 
knee disability was unrelated to the veteran's military 
service following review of the veteran's service medical 
records.  The Board may not substitute its own medical 
conclusion over the conclusions made by physicians, 
psychologists, and social workers who actually examined the 
veteran.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, as there is no competent objective evidence of a 
nexus of record, service connection for a bilateral knee 
disability is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Entitlement to service connection for a bilateral foot 
disability.

The veteran's service medical records show that the veteran 
was treated on several occasions during active duty for 
recurring calluses and plantar warts on both feet, with his 
left foot being primarily affected.  X-rays of his feet were 
normal.  No flat foot condition was noted during active duty.  
The veteran gave a history of trench foot on his service 
separation examination in January 1985.  However, a plantar 
wart of the veteran's left foot was the only abnormality of 
the feet noted on his service separation examination.  

Post-service medical records include a VA examination reports 
dated in December 2001 and September 2003, which show 
diagnoses of bilateral pes planus, with x-ray evidence of 
minimal bony spurring at both calcanae.  The veteran reported 
that he shaved off his plantar warts.  The VA examiner in 
September 2003 opined that the veteran's pes planus was 
unrelated to his military service, but indicated that the 
veteran had an ongoing problem with recurring plantar warts 
since active duty.  Resolving all doubt in the veteran's 
favor, service connection for plantar warts is warranted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to service connection for a respiratory disorder.

The veteran's service medical records show that he was 
treated for pneumonia in 1982 and 1983, and was also treated 
for acute bronchospasms in 1984.  The service medical records 
also note that these conditions were successfully resolved.  
Chest x-rays in February 1983 and June 1983 were normal.  On 
separation examination in January 1985, the veteran lungs and 
chest were normal.  A chest x-ray taken in January 1985 was 
within normal limits.  

Post service medical records include findings of a December 
2001 VA examination, which shows a history of pneumonia.  The 
veteran denied any history of hospitalization for asthma, 
bronchitis, pneumonia or shortness of breath since service 
discharge.  Normal findings were obtained on chest x-ray.  A 
pulmonary function test conducted in December 2001, revealed 
mild restrictive ventilatory lung defect.  It was noted that 
the veteran smoked cigarettes.  A VA examination conducted in 
September 2003, reported an episode of pneumonia in 2001, 
which cleared with antibiotics.  The diagnosis was mild 
restrictive ventilatory lung defect.

The service medical records show normal findings on 
examination of the veteran's lungs and chest on separation in 
January 1985, indicating that the veteran's history of 
pneumonia and bronchospasm was acute and transitory, and 
resolved without any chronic disabling residuals.  The record 
on appeal does not provide any medical evidence linking the 
veteran's current diagnosis of mild restrictive ventilatory 
lung defect with his period of active duty.  Continuity of 
symptomatology has not been shown.  Although the veteran 
contends that his current respiratory disorder is related to 
his military service, he is not competent to provide a 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494.  
Accordingly, service connection for a respiratory disorder is 
not warranted.

Finally, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for hypertension.

The veteran's service medical records show normal findings 
throughout service with regard to his heart.  On separation 
examination in January 1985, blood pressure measured 128/84.  
The medical examiner at his separation examination noted a 
history of high blood pressure but that the veteran did not 
require medication for this condition.  

Post service medical records include the report of a December 
2001 VA examination that shows that the veteran's blood 
pressure measured 140/90.  He denied any history of 
hypertension.  The examination of his heart was normal.  The 
diagnosis was hypertension, with no clinical evidence of 
abnormality.  On VA examination in September 2003, the 
veteran was diagnosed with Stage 1 hypertension, with no 
associated heart disease.  The examiner reviewed the 
veteran's medical history and service medical records and 
commented that the veteran's blood pressure in service was 
within normal limits and that his hypertension was not 
present until the 1990's.  

The Board has considered the aforementioned evidence and 
finds that service connection for hypertension is not 
warranted.  The veteran's blood pressure was noted to be 
elevated in service, but the examiner did not make a specific 
diagnosis of hypertension on separation examination in 
January 1985.  The condition required no medication at the 
time of the veteran's discharge from active duty and there is 
no evidence of a hypertensive condition that was disabling to 
a compensable degree within the one-year presumptive period 
following his separation from active duty in March 1985.  The 
VA examiner in 2003, expressed the opinion that hypertension 
was not present until the 1990's, more than five years after 
the veteran's discharge from military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (the Board must consider 
only independent medical evidence to support findings and is 
not free to substitute its own judgment for that of such an 
expert).  In view of the foregoing discussion, the Board 
finds that there is no objective link between the veteran's 
military service and his current diagnosis of hypertension.  
Accordingly, as the preponderance of the evidence is against 
this issue, service connection for hypertension is not 
warranted.  

Entitlement to service connection for a psychiatric 
disability.

The veteran's service medical records show treatment for 
acute alcohol intoxication on one occasion during service, 
but there is no treatment or diagnosis of a psychiatric 
disorder during his period of active duty.  On the veteran's 
service separation examination in January 1985, he indicated 
in his medical history that he frequently experienced 
depression, nervousness, and having "jitters all the time."  
However, on examination, a psychiatric disorder was not 
found.

Subsequent to service discharge, a VA examination in December 
2001 shows a diagnosis of a recurrent depressive disorder.  
The claims folder was not available for review by the 
psychiatrist in December 2001 and the examiner only noted 
that the veteran claimed to have a history of depression 
since military service.  Thereafter, a diagnosis of 
depression was provided on a VA general medical examination 
in September 2003.  However, although a VA psychiatrist in 
September 2003, noted the veteran's report of depressed 
feelings in service, he did not find a psychiatric disorder.  
The psychiatrist concluded that

[a]fter reading the [veteran's claims] folder 
and the medical literature, it is reasonable 
to conclude that the veteran's allegations of 
service connection for depression are not 
supported by objective clinical findings and 
records in file.  

Accordingly, service connection for an acquired psychiatric 
disability is not warranted.  The veteran's service medical 
records do not indicate any treatment or diagnosis of a 
psychiatric disorder throughout his period of active duty and 
at the time of his separation from service, notwithstanding 
his subjective account of feeling depressed while in the 
military, a psychiatric was not found on examination.  The 
current medical evidence provides conflicting clinical 
findings, however, there is no competent link between a 
current psychiatric disorder, if any, and his period of 
active duty.  To the extent that the veteran alleges an 
association between service and any psychiatric disorder 
based on his knowledge of his condition, because he is not a 
medical professional he lacks the expertise to present 
commentary and opinion on matters of medical diagnosis and 
etiology.  See Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to service connection for a psychiatric, 
and service connection for this disorder is not warranted.


ORDER

Service connection for a right wrist disability is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral plantar warts is granted.

Service connection for a respiratory disorder is denied.

Service connection for hypertension is denied.

Service connection for a psychiatric disability is denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


